DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the parent U.S. Patent No. 11,140,038 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims 1, 12, 18 recites similar steps such as: generating a first set of device attributes.., generating a second set of device attributes…, applying a first clustering operation…, updating the second set of device attributes.., applying a second clustering operation…, initiating a responsive action. The instant independent claims recites a broader limitation by removing the centroid representing the attribute step.


Instant Application
Parent 11,140,038 B2
1. A method of managing networked devices, the method comprising: with a processor coupled with a non-transitory computer readable medium having computer executable instructions: 

generating a first set of device attributes for a first device, the first set of device attributes obtained from network traffic data associated with the first device; 

generating a second set of device attributes for a second device, the second set of device attributes obtained from network traffic data associated with the second device; 

applying, to each of the first set of device attributes and the second set of device attributes, a first clustering operation that assigns devices into clusters based on shared device attributes, the first clustering operation assigning each of the first device and the second device to a first cluster;

updating the second set of device attributes based on additional network traffic data associated with the second device; 

applying a second clustering operation that assigns the second device to a second cluster different than the first cluster; and 

in response to determining the second clustering operation assigns the second device to the second cluster, initiating a responsive action corresponding to the second device.
1. A method of managing networked devices, the method comprising: with a processor coupled with a non-transitory computer readable medium having computer executable instructions: 

generating a first set of device attributes for a first device, the first set of device attributes obtained from network traffic data associated with the first device; 

generating a second set of device attributes for a second device, the second set of device attributes obtained from network traffic data associated with the second device; 

applying, to each of the first set of device attributes and the second set of device attributes, a first clustering operation that assigns devices into clusters based on shared device attributes, the first clustering operation assigning each of the first device and the second device to a first cluster; 

updating the second set of device attributes based on additional network traffic data associated with the second device; 

applying a second clustering operation that assigns the second device to a second cluster different than the first cluster; and 

in response to determining the second clustering operation assigns the second device to the second cluster, initiating a responsive action corresponding to the second device, 

wherein applying each of the first clustering operation and the second clustering operation comprises partitioning a collection of device profiles for a plurality of devices into a plurality of clusters, each device profile of the collection of device profiles having a respective set of device attributes, each cluster of the plurality of clusters includes a centroid representing a combination of device attributes, and partitioning the collection of device profiles comprises assigning each device profile to the cluster for which the device attributes of the centroid are nearest the device attributes of the device profile.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 11, 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cosgrove U.S. Patent Application Publication Number 2018/0227210 A1 (hereinafter Cosgrove).

As per claim 1, Cosgrove discloses a method of managing networked devices, the method comprising: 
with a processor coupled with a non-transitory computer readable medium having computer executable instructions (see processor 303 using memory 301 on page 4 section [0035] to define a plurality of clusters for a performance metric on page 4 section [0037] and Figure 3): 
generating a first set of device attributes for a first device (see network data collectors DC1 to DCz collecting performance metric data from network elements and save to database in the performance management system 300 on page 4 section [0036]), the first set of device attributes obtained from network traffic data associated with the first device (see generate a first performance metric, or device attributes as claimed, as utilization on page 3 section [0029]);  
generating a second set of device attributes for a second device (see network data collectors DC1 to DCz collecting performance metric data from network elements and save to database in the performance management system 300 on page 4 section [0036]), the second set of device attributes obtained from network traffic data associated with the second device (see generate a second performance metric, or device attributes as claimed, as errors on page 3 section [0029]); 
applying, to each of the first set of device attributes and the second set of device attributes, a first clustering operation that assigns devices into clusters based on shared device attributes (see first clustering operation as first iteration k-means clustering on Figure 4A and page 5 section [0048]), the first clustering operation assigning each of the first device and the second device to a first cluster (see a first cluster defined by combination of multiple interface performance metrics on page 3 section [0031]);  
updating the second set of device attributes based on additional network traffic data associated with the second device (see using monitored historical performance metric data to calculate k-means clustering on page 4 section [0037]);  
applying a second clustering operation (see second clustering operation as second iteration k-means cluster on Figure 4B and page 5 section [0050]) that assigns the second device to a second cluster different than the first cluster (see calculating new centroid using performance metrics and reassigning network elements to a new clusters on page 5 section [0045] and see monitoring the network elements based on baseline range on page 6 section [0059]);  and 
in response to determining the second clustering operation assigns the second device to the second cluster, initiating a responsive action corresponding to the second device (see if monitoring cluster operation range past baseline range, providing notification and alarm in response to determining going outside of the baseline range on page 7 section [0059]). 

As per claim 2, Cosgrove discloses the method of claim 1, wherein each of the first clustering operation and the second clustering operation is a k-means clustering operation (see first clustering operation as first iteration k-means clustering on Figure 4A and page 5 section [0048] and see second clustering operation as second iteration k-means cluster on Figure 4B and page 5 section [0050]).

As per claim 3, Cosgrove discloses the method of claim 1, wherein the first set of device attributes and the second set of device attributes include at least one of a source address, a destination address, a port, a protocol, a packet size, a timestamp, and a transmission frequency (see element transmission utilization numbers, network element errors on page 3 section [0026]).

As per claim 4, Cosgrove discloses the method of claim 1, wherein the initiation of the responsive action is further in response to determining a first centroid of the first cluster is at least a distance from a second centroid of the second cluster (see elements are assigned to different clusters with different centroids on page 5 section [0045]).

As per claim 5, Cosgrove discloses the method of claim 1, wherein the initiation of the responsive action is further in response to determining a third device assigned to the first cluster by the first clustering operation was not assigned to the second cluster by the second clustering operation (see devices assigned to different clusters by closest final centroid of the cluster on page 5 section [0045]). 


As per claims 8, 19, Cosgrove discloses the method of claim 1, wherein the responsive action includes one of generating an alert and generating a log entry indicating the second device has been assigned to the second cluster (see if network element assigned to new cluster by closest centroid of the cluster on page 5 section [0045] and see if monitoring cluster operation range past baseline range, providing notification and alarm in response to determining going outside of the baseline range on page 7 section [0059]). 


As per claim 11, Cosgrove discloses the method of claim 1 further comprising, with the processor, obtaining the network traffic data associated with the first device and the network traffic data associated with the second device, wherein the network traffic data associated with each of the first device and the second device is collected by and provided to the device management system by one or more network data collectors of a network environment including each of the first device and second device (see network data collectors DC1 to DCz collecting performance metric data from network elements and save to database in the performance management system 300 on page 4 section [0036]).

As per claim 18, Cosgrove discloses a method of managing networked devices, the method comprising: with a processor coupled with a non-transitory computer readable medium having computer executable instructions (see processor 303 using memory 301 on page 4 section [0035] to define a plurality of clusters for a performance metric on page 4 section [0037] and Figure 3): 
clustering a first device and a second device into a first cluster (see first clustering operation as first iteration k-means clustering on Figure 4A and page 5 section [0048]) based on shared device attributes, the clustering applied to a first set of device attributes for the first device (see a first cluster defined by combination of multiple interface performance metrics on page 3 section [0031]), the first set of device attributes obtained from network traffic data (see network data collectors DC1 to DCz collecting performance metric data from network elements and save to database in the performance management system 300 on page 4 section [0036]) associated with the first device (see generate a first performance metric, or device attributes as claimed, as utilization on page 3 section [0029]) and a second set of device attributes for the second device, the second set of device attributes obtained from network traffic data associated with the second device (see generate a second performance metric, or device attributes as claimed, as errors on page 3 section [0029]);  
modifying the second set of device attributes based on additional network traffic data associated with the second device (see using monitored historical performance metric data to calculate k-means clustering on page 4 section [0037]);  
clustering the second device into a second cluster different than the first cluster based on the modified second set of device attributes see calculating new centroid using performance metrics and reassigning network elements to a new clusters on page 5 section [0045] and see monitoring the network elements based on baseline range on page 6 section [0059]);  and 
in response to clustering the second device into the second cluster, initiating a responsive action corresponding to the second device (see if monitoring cluster operation range past baseline range, providing notification and alarm in response to determining going outside of the baseline range on page 7 section [0059]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove U.S. Patent Application Publication Number 2018/0227210 A1 (hereinafter Cosgrove), and further in view of Garvey et al. U.S. Patent Application Publication Number 2020/0249931 A1 (hereinafter Garvey).

As per claim 6, Cosgrove do not disclose expressly: wherein the first set of device attributes and the second set of device attributes further include supplemental data acquired and inserted by devices configured to capture the network traffic data. 
Garvey teaches: wherein the first set of device attributes and the second set of device attributes further include supplemental data acquired and inserted by devices configured to capture the network traffic data (see collection agents collect deployment parameters from devices on page 2 section [0046]).
Cosgrove and Garvey are analogous art because they are from the same field of endeavor, network cluster monitoring and management systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to collect supplemental data from devices.  The motivation for doing so would have been to collect device parameters for analysis (see page 2 section [0046] and page 3 section [0068] in Garvey).  Therefore, it would have been obvious to combine Cosgrove and Garvey for the benefit of collecting supplemental data to obtain the invention as specified in claim 6.

As per claim 7, Cosgrove and Garvey discloses the method of claim 6, wherein the supplemental data includes at least one of a media access control (MAC) address, a port, a service identifier, banner information, packet content, and an encryption type (see open network port on page 2 section [0048] and IP address and list of available services on page 2 section [0051] in Garvey).  The motivation to combine is similar as claim above.



As per claim 12, Cosgrove and Garvey discloses a method of generating an inventory of networked devices, the method comprising: with a processor coupled with a non-transitory computer readable medium having computer executable instructions (see processor 303 using memory 301 on page 4 section [0035] to define a plurality of clusters for a performance metric on page 4 section [0037] and Figure 3):
generating a first device record for a first device, the first device record including a first set of device attributes obtained from network traffic data associated with the first device (see network data collectors DC1 to DCz collecting performance metric data from network elements and save to database in the performance management system 300 on page 4 section [0036]) and supplemental device information (to be taught by Garvey) for the first device; 
generating a second device record for a second device (see network data collectors DC1 to DCz collecting performance metric data from network elements and save to database in the performance management system 300 on page 4 section [0036]), the second device record including a second set of device attributes obtained from network traffic data associated with the second device (see generate a second performance metric, or device attributes as claimed, as errors on page 3 section [0029]); 
applying, to each of the first set of device attributes and the second set of device attributes, a clustering operation that assigns devices into clusters based on shared device attributes (see first clustering operation as first iteration k-means clustering on Figure 4A and page 5 section [0048]), the clustering operation assigning each of the first device and the second device to a same cluster (see a first cluster defined by combination of multiple interface performance metrics on page 3 section [0031]); and 
in response to the first device and the second device being assigned to the same cluster, inserting the supplemental device information of the first device into the second device record information (to be taught by Garvey).
Cosgrove do not disclose expressly: in response to the first device and the second device being assigned to the same cluster, inserting the supplemental device information of the first device into the second device record information. 
Garvey teaches: in response to the first device and the second device being assigned to the same cluster, inserting the supplemental device information of the first device into the second device record information (see collection agents collect deployment parameters from devices on page 2 section [0046] to be recorded into data repository 118 on page 3 section [0059-0060]).
Cosgrove and Garvey are analogous art because they are from the same field of endeavor, network cluster monitoring and management systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to collect and record supplemental data from devices.  The motivation for doing so would have been to collect device parameters for analysis (see page 2 section [0046] and page 3 section [0068] in Garvey).  Therefore, it would have been obvious to combine Cosgrove and Garvey for the benefit of collecting and recording supplemental data into device record information to obtain the invention as specified in claim 12.



As per claim 13, Cosgrove and Garvey disclose the method of claim 12, wherein the clustering operation is a k-means clustering operation (see first clustering operation as first iteration k-means clustering on Figure 4A and page 5 section [0048] and see second clustering operation as second iteration k-means cluster on Figure 4B and page 5 section [0050] in Cosgrove). The motivation to combine is same as claim above.


As per claim 14, Cosgrove and Garvey disclose the method of claim 12, wherein the first set of device attributes and the second set of device attributes include at least one of a source address, a destination address, a port, a protocol, a packet size, a timestamp, and a transmission frequency (see element transmission utilization numbers, network element errors on page 3 section [0026] in Cosgrove and see attribute as IP address on page 2 section [0051] in Garvey). The motivation to combine is same as claim above.


As per claim 15, Cosgrove and Garvey disclose the method of claim 12, wherein the first device record includes a first unique identifier and the second device record includes a second unique identifier (see unique identifier as IP address on page 2 section [0051] in Garvey).  The motivation to combine is same as claim above.

As per claim 16, Cosgrove and Garvey disclose the method of claim 15, wherein at least one of the first unique identifier and the second unique identifier is a source Internet Protocol (IP) address (see unique identifier as IP address on page 2 section [0051] in Garvey).  The motivation to combine is same as claim above.

As per claim 17, Cosgrove and Garvey disclose the method of claim 15, wherein each of the first unique identifier and the second unique identifier is based on at least one of a media access control (MAC) address, a port, a service identifier, banner information, packet content, and an encryption type of the first device and the second device, respectively (see security parameters such as patch levels, port, and firewall settings on page 6 section [0105] in Garvey).  The motivation to combine is same as claim above.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove U.S. Patent Application Publication Number 2018/0227210 A1 (hereinafter Cosgrove), and further in view of Chi et al. U.S. Patent Application Publication Number 2008/0294684 A1 (hereinafter Chi).


As per claim 9, Cosgrove do not disclose expressly: wherein the responsive action includes reconfiguring a network device to disable a port of the network device in communication with the second device.
Chi teaches: wherein the responsive action includes reconfiguring a network device to disable a port of the network device in communication with the second device (see monitoring and maintaining clusters by adding and removing of nodes in clusters based on metrics on page 2 section [0013]).
Cosgrove and Chi are analogous art because they are from the same field of endeavor, network cluster monitoring and management systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to reconfigure network devices in the clusters.  The motivation for doing so would have been to find the most optimal solutions to fulfill the metrics (see page 2 section [0013] in Chi).  Therefore, it would have been obvious to combine Cosgrove and Chi for the benefit of reconfiguring a network device to disable a port of the network device to obtain the invention as specified in claim 9.

As per claim 10, Cosgrove and Chi disclose the method of claim 1, wherein the responsive action includes reconfiguring a network device to at least one of reroute traffic received by the network device from the second device or block traffic received by the network device from the second device (see monitoring and maintaining clusters by rerouting through adding of nodes in clusters based on metrics on page 2 section [0013] in Chi). The motivation to combine is similar as claim above.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451